Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-15 are pending.  
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 7/19/2021 is acknowledged.  The traversal is on the ground(s) that the plant extract of claim 10 necessarily results from the process of claim 1.  This is not found persuasive because as indicated in the previous office action, the inventions of Group I-II are two distinct inventions for the reason of the record. They have different electronic resources and search queries, and searing for one subject matter will not necessarily lead to another. Applicant is reminded of the extensive literature search in biotechnology which is not co-extensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn.
Claims 1-9 are examined on the merits.

Claim Rejections –35 USC § 112, 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-6 contain the trademark/trade name IOC Fizz+, IOC Divine, or IOC 18-2007.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. Applicant is required to provide full names of the variety of Saccharomyces cerevisiae var. bayanus that are used in the claims since IOC Fizz+, IOC Divine, or IOC 18-2007 does not tell one of ordinary skills in the art exactly what is in the strain and such trademark can change the compositions at any time. 
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dong et al (KR 2017026740 A).  
Dong et al teach producing dried grape wine (thus claim 2d is met), comprises (a) washing grapes with water, and drying grapes by air circulating drying method to produce dried grapes, (b) crushing dried grapes to produce grape crush, (c) extracting grape crush by adding water (thus claim 2a) is met) into grape crush to obtain dried grape extract (thus claim 2 is met, steps 2a), 2b), and 2c) were implied), (d) adding antioxidant into dried grape extract, and stabilizing dried grape extract (thus an extract of plant, thus claims 7 and 8 are met), (e) inoculating and fermenting a fermentation strain into stabilized grape extract (thus claims 1 and 9 are met), (f) filtering primary grape extract (thus claim 2b) is met), and fermenting filtrate, (g) lacking precipitate of grape filtrate, and (h) aging the grape filtrate (see Abstract). Dong et al teach the EC-1118 is the Saccharomyces baynus to the commercial wine yeast (page 4, middle of the page) (thus a yeast belonging to the variety Saccharomyces cerevisiae var. bayanus., thus claim 1 is met). Dong et al teach while fermentation the phenolic compound content of wine goes on, the phenolic compound including the shell, seed, the stem, etc. is eluted and it is enhanced (page7, 1st paragraph) (thus enriched in polyphenols, thus claim 1 is met). Dong et al st paragraph).
 Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dong et al as applied to claims 1, 2, and 7-9 above.
The teachings of Dong et al are set forth above and applied as before.
The teachings of Dong et al do not specifically teach strains IOC Fizz+, IOC Divine, or IOC 18-2007.	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use different strains of Saccharomyces cerevisiae var. bayanus since Dong et al teach using strains of Saccharomyces cerevisiae var. bayanus the EC-1118, and states “this is different by the fermentation property of the strain and it is taken into consideration”. Determining an appropriate fermentation strain of Saccharomyces cerevisiae var. bayanus is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/